Citation Nr: 0016058	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  94-46 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a bilateral 
hearing loss disorder, currently evaluated at 20 percent 
disabling.

2.  Entitlement to an increased evaluation for psychogenic 
pain disorder, currently evaluated at 30 percent disabling.

3.  Entitlement to service connection for the organic 
residuals of a low back injury.

4.  Entitlement to service connection for the residuals of a 
head injury.

5.  Entitlement to service connection for schizophrenia and 
organic brain syndrome on a direct basis or a secondary to a 
service-connected psychogenic pain disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to May 
1979, plus additional periods of active duty training 
(ACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the claims on appeal.

In January 2000, the Board remanded the issue to the RO for a 
Travel Board hearing, the request of which was subsequently 
withdrawn.  As the requested developments have been 
accomplished, the case is now ready for appellate review.

The issues of entitlement to an increased rating for a 
hearing loss disability and for service connection for the 
residuals of a low back injury will be discussed below, the 
remaining issues will be discussed only in the REMAND section 
of this Board decision.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  Neither the pre-amendment or post-amendment versions of 
the hearing loss regulations are more favorable to the 
veteran in this case and both will be considered as 
applicable.

3.  Under the pre-amendment and post-amendment criteria, the 
veteran had level II hearing in the right ear, and level II 
hearing in the left ear prior to November 1997.

4.  Under the pre-amendment and post-amendment criteria, the 
veteran has level V hearing in the right ear, and level VI 
hearing in the left ear since November 1997, but not before.

5.  The veteran has been service connected for psychogenic 
pain reaction due to complaints of back pain for many years.

6.  The veteran's low back symptomatology is a manifestation 
of his already service-connected psychogenic pain disorder.  

7.  The veteran's service medical record do not contain any 
complaints, findings, or diagnoses of a chronic low back 
disability.

8.  The medical evidence does not relate the veteran's 
currently-diagnosed herniated nucleus pulpous with any event 
or occurrence on active duty service.

9.  The veteran has not submitted evidence of a medical nexus 
between military service and the currently-diagnosed low back 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a bilateral hearing loss disorder prior to November 1997 
under either the pre-amendment or post-amendment regulations 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 
(1998) (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for a bilateral hearing loss disorder after November 1997 
under either the pre-amendment or post-amendment regulations 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 
(1998) (1999).

3.  To the extent the veteran claims low back pain 
symptomatology, it is found to be part and parcel of an 
already service-connected psychogenic pain disorder.  
38 U.S.C.A. § 1110, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).

4.  To the extent the veteran claims a separate organic low 
back disorder, the claim for entitlement to service 
connection for the residuals of a low back injury is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation for a Bilateral 
Hearing Loss Disorder

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has incurred an increase in his 
service-connected disability.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  Further, the Board finds that all 
relevant facts have been properly developed and no additional 
assistance to the veteran is required to comply with the 
duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The veteran filed a claim for an increased rating for a 
hearing loss disability in 1993, which the RO denied.  While 
on appeal, however, his disability rating was increased to 20 
percent by a rating decision dated in June 1998, and assigned 
an effective date of November 1997.  However, a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. 
App. 160 (1991).  As the veteran has not withdrawn the 
appeal, the issue of an increased evaluation above the 
current 20 percent remains in appellate status.  Accordingly, 
the single increased rating issue will be considered as to 
whether a current increase is in order and on the basis of 
whether the veteran was entitlement to an increase above 10 
percent prior to November 1997.

In February 1993, the veteran filed a claim for an increased 
rating.  On the authorized audiological evaluation in July 
1993, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
45
45
40
LEFT
N/A
50
45
50
40

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 90 percent in the left ear.  
The clinical assessment was bilateral mild sensorineural 
hearing loss.  

On the authorized audiological evaluation in November 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
60
60
60
LEFT
N/A
55
60
60
60

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 64 percent in the left ear.  
The clinical assessment was moderately severe sensorineural 
hearing loss with fair word recognition ability.  Of note, 
apparently after the audiology examination, the veteran was 
seen in the mental health clinic.  The psychiatrist noted 
that he had called the audiology evaluator, who had long-term 
experience with the veteran, and the evaluator indicated that 
the hearing test needed to be continued due to the 
inconsistent results.  However, it does not appear that a 
follow-up hearing examination was undertaken.

While this appeal was pending, the applicable rating criteria 
for hearing loss, 38 C.F.R. § 4.85 et seq., was amended 
effective May 11, 1999.  See 64 Fed. Reg. 25202-25210 (May 
11, 1999).  The timing of this change in the regulations 
requires the Board to first consider whether the amended 
regulation is more favorable to the veteran than the prior 
regulation, to include separately applying the pre-amendment 
and post-amendment version to determine which version is more 
favorable.  If the amended version is more favorable, the 
Board will apply the amended version from the effective date 
of the amendment and the pre-amendment version for any period 
preceding the effective date; however, the effective date 
cannot be earlier than the effective date of the change.  In 
applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds no substantive differences between the amended 
provisions of the Rating Schedule and the prior version with 
respect to the rating assigned to the veteran's hearing loss 
disability.

Based on the evidence above and in light of the applicable 
regulations, the Board finds that the veteran's defective 
auditory acuity was a level II in the right ear and a level 
II in the left ear under both the old or new hearing loss 
regulations prior to November 1997.  A noncompensable 
evaluation would generally be warranted at that level but the 
RO maintained the evaluation at 10 percent.  However, in 
November 1997, the veteran underwent a subsequent audiology 
evaluation.  At that time, his hearing disability was noted 
to be at level V for the right ear, and level VI for the left 
ear.  Under both the pre-amendment and post-amendment 
regulations a 20 percent evaluation was warranted under the 
findings of the November 1997 audiology examination, but no 
more.  

Although the veteran has testified that his hearing is 
worsening, ratings for hearing loss are determined by a 
mechanical application of the audiometric findings to the 
rating provisions and the Board has no choice but to deny his 
claim at this time.  See Lendenmann v. Principi, 3 Vet. App. 
at 349.  Finally, it is not shown from the record that there 
is marked interference with employment, nor is it indicated 
that there are recurrent hospitalizations related to this 
pathology.  As such, the disability is not so unusual as to 
render application of the regular schedular provisions 
impractical.  38 C.F.R. § 3.321 (1999).

II.  Entitlement to Service Connection for the Residuals of a 
Low Back Injury

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106, 1131, 1137, (West 1991 & Supp. 1999);  38 
C.F.R. § 3.303 (1999).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).  Continuity of symptoms 
is required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (1999).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

At the time the veteran filed his initial claim for a low 
back disorder, he claimed arthritis of his back as a 
"related claim."  The Board notes that service connection 
is warranted for a disability which is aggravated by, 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen  v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  Nonetheless, the Board will 
also consider whether the veteran is entitled to service 
connection for a low back disorder on a direct basis as well.

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a low back injury.  
In April 1979, the veteran sought treatment for an accidental 
head injury associated with loss of consciousness but there 
was no reported injury to the low back at that time.  A 
January 1981 examination report demonstrates normal lower 
extremities and neurologic evaluations.  In addition, there 
is no indication of any inservice history of an injury to the 
low back while on active duty.

However, the veteran sustained an injury to his neck by 
wrestling with his roommates and others while on ACDUTRA in 
August 1983.  Initial X-rays of the cervical spine were 
normal.  He was given a soft collar, Naprosyn, and light 
duty.  In December 1983, he sought treatment for cervical, 
thoracic, and lumbar pain since the August 1983 injury.  
Previous examinations were reportedly normal.  The examiner 
noted that the veteran reported a myriad of unrelated 
complaints, indicated he could not work, and was very angry.  
The clinical assessment was somatization of pain, without 
orthopedic pathology.  A psychiatric consult was ordered.  A 
January 1984 psychiatric consultation revealed a diagnosis of 
psychogenic pain disorder.  Separation from the Reserves was 
recommended.  

In a March 1984 retention examination report, the veteran 
complained of neck and low back pain but the physical 
examination revealed no objective abnormality.  In April 
1984, the veteran was found not qualified for retention in 
the Reserves due to, among other things, psychogenic pain 
disorder (already a service-connected disability).  In a May 
1984 VA examination report, he was diagnosed with post 
traumatic chronic neck syndrome and chronic lumbosacral 
strain.  In a March 1985 letter, the service department 
clarified that the veteran had been discharged for a 
condition not considered to be the result of the performance 
of active duty.  He had been entitled to benefits as a result 
of a back injury sustained while on active duty training but 
the benefits were terminated when it was revealed that there 
was no pathology to support the veteran's contentions of 
continued back pain.  

In a November 1985 hearing, the veteran testified that he 
injured his back in August 1983 in a wrestling incident.  
Although he acknowledged that he complained primarily about 
neck pain at the time, he also had pain in the low back area.  
He indicated that he was mostly concerned about the neck area 
and was told he had muscle spasms.  He maintained that when 
he complained about pain in the back, he meant the entire 
back, not just the neck area.  It was noted that the service 
medical records made no reference to the low back area but 
the veteran remarked that there were was a lot of information 
not included in the medical records.  The veteran related 
that everyone knew he hurt his lower back and referenced a 
note in the claims file that authorized permission for 
treatment for a low back injury.  He confessed that he did 
not know that the lumbosacral spine was at the bottom of his 
back until he looked it up.  He revealed that he did not 
received treatment for a low back disorder until early 1985.

An outpatient treatment note dated in January 1985 reveals 
that the veteran complained of low back spasms since an 
injury while on ACDUTRA.  X-rays were noted to be negative 
but some lumbar paraspinal spasm was noted.  The final 
diagnosis was lumbosacral muscle spasm and questionable 
psychogenic pain.  A mental health consultation was 
recommended.  Additional outpatient treatment records dated 
in 1985 show on-going complaints of neck and low back pain 
and the suggestion of a psychiatric component.  

In May 1986, the Board remanded the veteran's claim for a low 
back disorder.  In July 1986, he underwent psychiatric and 
orthopedic examinations in an attempt to clarify the 
diagnoses.  In an addendum, the examining VA psychiatrist and 
examining VA orthopedist concluded that the veteran's 
appropriate diagnosis was psychogenic pain disorder.  In 
December 1986, the RO changed the veteran's service-connected 
neck disorder to psychogenic pain disorder and denied the 
claim for a lumbosacral disorder.  In effect, the claim for a 
low back disorder was subsumed into the broader diagnosis of 
psychogenic pain disorder.  Clinical records show on-going 
treatment for low back and neck pain.  In January 1991, he 
filed a claim for a "lower back problem (psychogenic pain 
disorder)," which forms the basis of the claim subject to a 
remand below.  

In January 1993, the veteran was hospitalized for psychiatric 
complaints.  He complained of low back pain and underwent an 
orthopedic work-up.  The examiner noted that the veteran 
appeared to walk without much difficulty when not observed 
and that he might be seeking attention of the staff.  The 
orthopedic consultation apparently recommended conservative 
treatment.  In April 1993, he filed a claim for arthritis of 
the back "as a related condition."  An August 1994 X-ray of 
the lumbar spine revealed probable mild rotatory lumbar 
levoxcoliosis, spina bifida occulta of S-1 with no other 
abnormalities noted.  The lordotic curve was normal, as were 
the intervertebral disc distances.  There was no evidence of 
osteophytosis or disc plate sclerosis.  Both S1 joints were 
patent.  

An April 1995 MRI of the lumbar spine showed a herniated 
nucleus pulposus at the level of L5-S1.  Additional 
outpatient treatment records show on-going treatment for low 
back pain, including an epidural nerve block in 1996.  Of 
note, a February 1997 treatment record indicates a clinical 
assessment of chronic pain disorder with a probable medical 
basis.  In an April 1997 hearing, the veteran testified that 
he injured his back while on active duty.  He maintained that 
he had been treated for his back pain prior to discharge and 
since service separation.  He indicated that the pain had 
never stopped.  

Based on the evidence above, the Board finds that the 
veteran's claim for the residuals of a low back injury is not 
well grounded.  First, there is no evidence of a low back 
injury in service.  While the Board notes that the veteran 
experienced a head injury while on active duty in 1979 and an 
injury to his neck during ACDUTRA in 1983, there was no 
reported injury to the low back at either time.  Although the 
veteran complained of cervical, thoracic, and lumbar pain 
contemporaneous to the 1983 injury, the medical diagnosis was 
ultimately concluded to be psychogenic pain disorder, for 
which he is already service-connected.  

Moreover, there is no clear evidence of a low back disorder 
until at least August 1994, when an X-ray of the lumbar spine 
revealed lumbar levoxcoliosis, and spina bifida occulta.  
Further, an April 1995 MRI of the lumbar spine showed a 
herniated nucleus pulposus.  However, other than the 
veteran's assertions, no physician has associated his now-
diagnosed herniated nucleus pulposus to active military 
service or ACDUTRA.  The mere contentions of the veteran, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate his low back disorder with an 
event or incurrence while in service, will not constitute a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  Thus, the medical evidence of record fails 
to establish a medical nexus between active duty service and 
the veteran's current complaints, and the claim must be 
denied as not well grounded.  

In conclusion, the Board has considered the veteran's written 
statements and sworn testimony that his low back disorder is 
related to military service.  Although the veteran's 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions are not 
deemed to be credible in light of the other objective 
evidence of record showing no medical nexus between military 
service and his low back disorders other than to the extent 
already service-connected.  The veteran lacks the medical 
expertise to offer an opinion as to the existence of current 
medical pathology, as well as to medical causation of any 
current disabilities.  Id.  

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  That discussion informs him of the 
types of evidence lacking, which he should submit for a well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claim plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

The claim for entitlement to an increased evaluation for a 
bilateral hearing loss disorder, currently evaluated at 20 
percent disabling and previously evaluated 10 percent, is 
denied for the applicable period.

Entitlement to service connection for the organic residuals 
of a low back injury is denied on the basis that the claim is 
not well grounded.


REMAND

With respect to the remaining claims of increased rating for 
psychogenic pain disorder, and service connection for 
schizophrenia, organic brain syndrome, and head injury 
residuals, the Board agrees with the apparent RO 
determination that the veteran's claims are well-grounded, 
first, by virtue of his statements that he has suffered an 
increase in disability, and also because the most recent VA 
examination suggests a correlation between the veteran's 
cognitive impairment and an injury in service.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997).  In addition an October 
1997 examination suggested that the veteran's true diagnosis 
should be schizophrenia and that the previous diagnoses could 
be understood in terms of his severe symptoms.  As such, the 
Board has a duty to assist the veteran in the development of 
facts pertinent to his claim and ensure full compliance with 
due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1999).  

After a careful review of the claims file, it is the opinion 
of the Board that the three remaining issues on appeal are 
fundamentally a matter of evaluating the same manifestations 
of differing diagnoses.  As the veteran is already service-
connected for a psychogenic pain disorder, the Board now 
seeks a medical opinion on the relationship between his 
service-connected psychiatric disability and schizophrenia, 
organic brain syndrome, and head injury residuals.  
Specifically, although the VA examiner (who apparently is the 
veteran's regular treating psychiatrist) indicated that the 
veteran's primary diagnosis is schizophrenia and all previous 
diagnoses should be understood within that context, it is not 
clear whether that includes the long-time diagnosis of 
psychogenic pain disorder.  It is not clear that all this 
treating physician's records leading to this opinion are on 
file.  

Moreover, there is also some suggestion that the veteran has 
organic brain syndrome as a result of an in-service head 
injury; however, at least one VA physician has determined 
that there was no evidence of the chronic residuals of a head 
injury.  Although at least one attempt has been made to 
clarify the veteran's various psychiatric diagnoses, the 
Board finds that additional development is needed.  

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for any psychiatric disorder, not already 
associated with the claims file.  
Specifically, any records from his 
treating physician should be obtained to 
the extent not on file.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, treatment center, or 
employer specified by the veteran to 
request specifically any and all medical 
or treatment records or reports relevant 
to the above mentioned claim.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The veteran should then be scheduled 
for an appropriate VA examination in 
order to determine the nature and 
severity of his current psychiatric 
disorder.  Initially, the examiner is 
requested to review the claims file and 
adequately summarize all of the relevant 
history, including relevant treatment and 
previous diagnoses regarding the 
veteran's psychiatric disability.  
Thereafter, the medical specialist should 
enter an opinion as to the following:

a.  What is the proper diagnosis for the 
veteran's current psychiatric 
symptomatology?  

b.  Assuming that the veteran's current 
psychiatric disorder is properly 
diagnosed as schizophrenia (as suggested 
in the claims file), when is the earliest 
that the symptoms of schizophrenia were 
manifested.

c.  What is the likelihood that the 
diagnosis of psychogenic pain disorder in 
1983 was a manifestation of the current 
diagnosis of schizophrenia?

d.  Can the diagnosis of psychogenic pain 
disorder be understood as reflecting the 
signs and symptoms of schizophrenia?

e.  What is the likely relationship, if 
any, between the diagnosis of organic 
brain syndrome and schizophrenia.

f.  What is the likely relationship, if 
any, between the diagnosis of organic 
brain syndrome and psychogenic pain 
disorder?

g.  What is the likelihood that the 
diagnosis of organic brain syndrome is 
related to a head injury in 1979 or to a 
neck injury in 1983?

The examiner should identify the 
information in the claims file on which 
he or she based his or her opinions.  The 
opinions should adequately summarize the 
relevant history and clinical findings, 
and provide explanations as to all 
medical conclusions rendered.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the examiner.  
If an examination of the veteran is found 
to be necessary to address the questions, 
one should be ordered.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an errs exists as a matter 
of law for failure to ensure compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

4.  The RO should then readjudicate the 
issues of entitlement to an increased 
evaluation for psychogenic pain disorder, 
and service connection for schizophrenia 
and organic brain syndrome on a direct 
basis or as secondary to service-
connected psychogenic pain disorder.  In 
the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in these claims.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 



